Appeal by respondent-mother from orders entered 4 February 2014 by Judge Darrell B. Cayton, Jr., and 17 October 2014 by Judge Christopher McLendon in Beaufort County District Court. Heard in the Court of Appeals 13 July 2015. Beaufort County, Nos. 12 JA 34-35; 13 JA 13.

We adopt the pseudonyms used by the parties on appeal to protect the juveniles' identities.


Although Nathan and Nicole were born out of wedlock, Mr. W.'s paternity of Nicole was established by court order prior to the institution of these proceedings. Mr. W.'s paternity of Nathan was established by genetic testing in January 2013.


The record on appeal includes an incomplete version of this order. Although pages 2 and 4 of the order are missing, it appears otherwise identical to the order included in the supplement to the record filed by BCDSS.


Effective 1 October 2013, N.C. Gen.Stat. § 7B-907was repealed and replaced by current statute N.C. Gen.Stat. § 906.1.2013 N.C. Sess. Laws 129 §§ 25-26, 41. We apply the statute in existence in August 2013.


The Interstate Compact on the Placement of Children. SeeN . C. Gen.Stat. § 7B-3800 (2013).


BCDSS filed a supplement to the record on appeal pursuant to N.C. R.App. P. 9(b)(5)(2015), which includes its ICPC request, dated 16 September 2013, seeking a home study of Ms. Bryant from the Virginia Department of Social Services ("Virginia DSS"). Also included is an "Interstate Placement Transmittal" from Virginia DSS denying the ICPC request based on Ms. Bryant's notice to Virginia DSS on 11 November 2013 that she no longer wished to be considered as a placement option. Respondent has moved to strike these documents, inasmuch as they did not exist at the time of the 23 August 2013 permanency planning hearing and were not subsequently introduced into evidence in the trial court. We grant Respondent's motion and disregard these documents for purposes of our review.